Title: To Benjamin Franklin from Charlotte de Cheminot, 4 April 1784
From: Cheminot, Charlotte de
To: Franklin, Benjamin



paris ce 4 d’avril 1784

Madame de cheminot presente ces civiliteé a monsieur francklin et prend la liberteé de luy mender que demain Lundy 5 d’avril elle profitera de la permission quil a bien voulu luy donner daller dejeuner chez luy elle ŷ menera messieurs le roy gudin quointin qui sont penetree de cette marque de bonte de monsieur francklin.
 
Addressed: A Monsieur / Monsieur francklin / ministre plenipotentiaire / des etats unis de lamerique / en son hotel / a passy—
Notation: Cheminot 4 avl. 1784
